Main, J. dissents and votes to affirm in the following memorandum. Main, J. (dissenting).
I am unable to subscribe to the narrow construction which the
majority applies to the provisions of section 130.70 (subd 1, par [cl) and subdivision 9 of section 130.00 of the Penal Law. To the contrary, I indorse the view that the scope of the term foreign object “is so broad as to exclude practically nothing” (Hechtman, 1978 Practice Commentary, McKinney’s Cons Laws of NY, Book 39, Penal Law, § 130.70 [1983-1984 supp], p 360). From this record, I must conclude that defendant’s conduct falls squarely within section 130.70 of the Penal Law and I would affirm his conviction of the crime of aggravated sexual abuse.